department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul u ll nos - en e0 g2 employer_identification_number legend dear sir or madam this is in response to w's request dated date for a ruling under sec_53 d -2 f of the income_tax regulations submitted by w's legal_representative w has been recognized as exempt under sec_501 of the internal_revenue_code and classified as a private_foundation described in sec_509 of the code w states that its primary exempt_purpose is funding and conducting scientific research w communicates information to the public in an educational format w’s offices are located in a building on a business campus owned by x with x being a company controlled by disqualified persons of w in addition to leasing space to w under a rent- free lease agreement x rents other buildings in the facility to for-profit and not-for-profit entities that primarily conduct scientific research the facility currently bears the name of an independent contract research organization that no longer resides there x wishes to rename the facility y which will incorporate part of w’s name x states that this is being done so as to reduce the confusion in the community regarding the location and use of the facilities w owns the rights to its name and it has copyrighted a logo using the name x will enter into a license agreement use of name agreement with w that restricts y’s use of the name and logo solely to identifying the property and conference facilities located on the property in signage addresses and advertising and identifying events that occur on the property the name and logo are to be used only by x in connection with the property and not for identifying other properties or businesses located elsewhere the agreement further provides that x will only use the name and logo in a method form and manner as may be directed by w from time to time x is to permit w to inspect x's use of the name and logo at any time w may terminate the license without cause upon days’ notice x is not located within or adjacent to the facilities discussed in this ruling w represents that x will not capitalize on the use of w's name for advertising sales or promotional purposes w further represents that it will not indemnify x or its affiliated companies for_the_use_of w's name in addition w represents that signage for the business campus will have no reference to x or its affiliated companies finally w represents that x will cease using w's name for its business campus if and when w moves or relocates from the campus w has requested the following ruling the use of w’s name on a business scientific research campus owned by a disqualified_person where w occuples a building under a rent-free lease agreement constitutes a benefit that is so incidental or tenuous to the disqualified_person so as to not be an act of self-dealing within the meaning of sec_53 d -2 f of the regulations sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated for religious charitable or educational_purposes sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code describes self dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_53 d -1 b of the regulations provides that the leasing of property by a disqualified_person to a private_foundation shall not be an act of self-dealing if the lease is without charge sec_53 d -1 f of the regulations provides that fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous s in example of sec_53 f of the regulations a disqualified_person with respect to private_foundation contributed certain real_estate to the private_foundation for the purpose of building a neighborhood recreation center in a particular underprivileged area as a condition of the gift the private_foundation agreed to name the recreation center after the disqualified_person since the benefit to the disqualified_person was only incidental and tenuous the naming of the recreation center by itself was not be an act of self-dealing revrul_77_331 1977_2_cb_388 states that an incidental or tenuous benefit occurs when the general reputation or prestige of disqualified_person is enhanced by public acknowledgement of some specific donation by such person when a disqualified_person receives some other relatively minor benefit of an indirect nature or when such a person merely participates to a wholly incidental degree in the fruits of some charitable program that is of broad public interest to the community revrul_77_367 1977_2_cb_193 describes an organization that was found to be exempt where a corporation which donated the land and a substantial percentage of the organization's support benefited by having the village named after it and by having its name associated with the village through both the corporation's and the organization's advertising the revenue_ruling reasoned that while the corporation benefited by having the village named after it by having its name associated with the village in conjunction with its own advertising program and by having its name mentioned in each publication of the organization that it finances such benefits are merely incidental to the benefits flowing to the genera public from the charitable purposes being served by the organization x benefits from the licensing agreement by which it associates itself with w while generally the use of w’s assets by x as a controlled_entity of a disqualified_person would be an act of self dealing under sec_4941 of the code here the benefit derived by x is a tenuous or incidental one within the meaning of sec_53 f of the regulations see revrul_77_331 supra revrul_77_367 supra therefore x's use of w's name in accordance with the terms of the licensing agreement in and of itself does not result in self-dealing accordingly based on all the facts and circumstances described above we rule as follows the use of w’s name on a business scientific research campus owned by a disqualified_person where w occupies a building under a rent-free lease agreement constitutes a benefit that is so incidental or tenuous to the disqualified_person so as to not be an act of self-dealing within the meaning of sec_53_4941_d_-2 of the regulations this ruling applies the applicability of sec_4941 to the facts represented above we express no opinion as to the tax consequences of the transaction under any other provisions of the code this ruling is directed only to w sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely le joseph chasin manager exempt_organizations technical group
